                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                            CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

             Defendant.

            ORDER GRANTING JOINT MOTION TO SET SCHEDULE
       TO EXCHANGE PRIVILEGE LOGS AND FILE MOTIONS TO COMPEL
                  REGARDING PRIVILEGED MATERIALS

      THIS MATTER is before the Court on the parties’ Joint Motion to Set A Schedule

to Exchange Privilege Logs and Move to Compel Production of Materials Withheld on

Grounds of Privilege From Responses to First Sets of Discovery Requests, (Doc. 79),

filed December 21, 2018. The parties ask the Court to enter an order that reflects their

agreement to exchange privilege logs with respect to the first set of discovery requests

on or before January 24, 2019, and to file any motions to compel the production and

disclosure of materials and information that have been withheld as privileged on or

before February 14, 2019. The Court, having considered the Motion, noting it is

unopposed, and being otherwise fully advised, finds that the Motion is well-taken and

should be GRANTED.

      IT IS THEREFORE ORDERED that the parties’ Joint Motion to Set A Schedule

to Exchange Privilege Logs and Move to Compel Production of Materials Withheld on

Grounds of Privilege From Responses to First Sets of Discovery Requests, (Doc. 79), is

GRANTED. The parties’ deadline to exchange privilege logs with respect to the first set
of discovery requests is January 24, 2019, and the parties’ deadline to file any motions

to compel the production and disclosure of materials and information that have been

withheld as privileged is February 14, 2019.

       IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
